DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 13 August 2021, and the preliminary amendments received on 13 August 2021.  This communication is the first action on merits. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 have been amended.
Claims 6-8 are new.
Claims 1-8 are currently pending and have been examined.

Priority
This application 17/430,830 filed on 13 August 2021 is a national stage entry of PCT/JP2020/039599, which claims priority to Japan application JP2020-091967 filed on 27 May 2020.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 20 August 2021 has been acknowledged by the Office.

Drawings
The replacement drawings in the preliminary amendment received on 13 August 2021 regarding Figures 10A and 10B have been acknowledged by the Office.

Specification
The specification amendments in the preliminary amendment received on 13 August 2021 regarding the Abstract, and ¶[0028], ¶[0089-90], have been acknowledged by the Office.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5:
Claim 1 recites the limitation "the information" in line 23 (the last line of the claim).  There is insufficient antecedent basis for this limitation in the claim, and the dependent claim 5.  It is unclear whether this is referring to ‘expiration time information’ or ‘certification information’.  For the purpose of examination, the Office will interpret this as referring to ‘expiration time information’.
Claims 2 and 6:
Claim 2 recites the limitation "the information" in line 19 (the last line of the claim).  There is insufficient antecedent basis for this limitation in the claim, and the dependent claim 6.  It is unclear 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8:

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 1-8 recite a system.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claim(s) 1-8 recite an abstract idea. Independent claim 1 recites manag[ing] by an administrator of certification information of not having the pathogen who has authority to issue the certification information of not having the pathogen and the expiration time information, allow[ing] the traveler to pass the gate apparatus if presence of the certification information of not having the pathogen is confirmed and expiration time indicated by the expiration time information of the certification information of not having the pathogen has not passed yet when the certification information of not having the pathogen or the expiration time information of the certification information of not having the pathogen is input, and prevent[ing] the traveler from passing the gate apparatus if presence of the certification information of not having the pathogen is not confirmed or expiration time indicated by the expiration time information of the certification information of not having the pathogen has already passed when the information is input.
Independent claim 2 recites manag[ing] by an administrator of certification information of vaccination who has authority to issue the certification information of vaccination and the expiration time information, allow[ing] the traveler to pass the gate apparatus if presence of the certification information of prevent[ing] the traveler from passing the gate apparatus if presence of the certification information of vaccination is not confirmed or expiration time indicated by the expiration time information of the certification information of vaccination has already passed when the information is input. Independent claim 3 recites manag[ing] by an administrator of certification information of not having the pathogen who has authority to issue the certification information of not having the pathogen and the expiration time information, check[ing] the traveler identification information against the certification information of not having the pathogen and the expiration time information of the certification information of not having the pathogen that correspond to the traveler identification information and are stored in the recording means, allow[ing] the traveler to pass the gate apparatus if presence of the certification information of not having the pathogen is confirmed and expiration time indicated by the expiration time information of the certification information of not having the pathogen has not passed yet when the traveler identification information is input, and prevent[ing] the traveler from passing the gate apparatus if presence of the certification information of not having the pathogen is not confirmed or expiration time indicated by the expiration time information of the certification information of not having the pathogen has already passed when the traveler identification information is input. Independent claim 4 recites manag[ing] by an administrator of certification information of vaccination who has authority to issue the certification information of vaccination and the expiration time information, check[ing] the traveler identification information against the certification information of vaccination and the expiration time information of the certification information of vaccination that correspond to the traveler identification information and are stored in the recording means, allow[ing] the traveler to pass the gate apparatus if presence of the certification information of vaccination is confirmed and expiration time indicated by the expiration time information of the certification information of vaccination has not passed yet when the traveler identification information is input, and prevent[ing] the traveler from passing the gate apparatus if presence of the certification information of vaccination is not confirmed or expiration time indicated by the expiration time information 
The claims as a whole recite methods of organizing human activities / mental processes. First, the limitations of (claim 1) an information recording apparatus managed by an administrator of certification information of not having the pathogen who has authority to issue the certification information of not having the pathogen and the expiration time information; a gate apparatus configured to allow the traveler to pass the gate apparatus if presence of the certification information of not having the pathogen is confirmed and expiration time indicated by the expiration time information of the certification information of not having the pathogen has not passed yet when the certification information of not having the pathogen or the expiration time information of the certification information of not having the pathogen is input, and prevent the traveler from passing the gate apparatus if presence of the certification information of not having the pathogen is not confirmed or expiration time indicated by the expiration time information of the certification information of not having the pathogen has already passed when the information is input; (claim 2) an information recording apparatus managed by an administrator of certification information of vaccination who has authority to issue the certification information of vaccination and the expiration time information; a gate apparatus configured to allow the traveler to pass the gate apparatus if presence of the certification information of vaccination is confirmed and expiration time indicated by the expiration time information of the certification information of vaccination has not passed yet when the certification information of vaccination or the expiration time information of the certification information of vaccination is input, and prevent the traveler from passing the gate apparatus if presence of the certification information of vaccination is not confirmed or expiration time indicated by the expiration time information of the certification information of vaccination has already passed when the information is input; (claim 3) an information recording apparatus managed by an administrator of certification information of not having the pathogen who has authority to issue the certification information of not having the pathogen and the expiration time information; a gate apparatus configured to check the traveler identification information against the certification information of not having the pathogen and the expiration time information of the certification information of not having the pathogen that correspond to the traveler identification information and are stored in the recording means, allow the traveler to pass the prevent the traveler from passing the gate apparatus if presence of the certification information of not having the pathogen is not confirmed or expiration time indicated by the expiration time information of the certification information of not having the pathogen has already passed when the traveler identification information is input; (claim 4) an information recording apparatus managed by an administrator of certification information of vaccination who has authority to issue the certification information of vaccination and the expiration time information; a gate apparatus configured to check the traveler identification information against the certification information of vaccination and the expiration time information of the certification information of vaccination that correspond to the traveler identification information and are stored in the recording means, allow the traveler to pass the gate apparatus if presence of the certification information of vaccination is confirmed and expiration time indicated by the expiration time information of the certification information of vaccination has not passed yet when the traveler identification information is input, and prevent the traveler from passing the gate apparatus if presence of the certification information of vaccination is not confirmed or expiration time indicated by the expiration time information of the certification information of vaccination has already passed when the traveler identification information is input are methods of organizing human activities.  For instance, the claims are similar to a health professional certifying a person / traveler pathogen or vaccination status through a certain time; and an airport employee allowing the person / traveler to pass based on rules regarding their certified pathogen / vaccination status and time. Other than reciting generic computer components and other machinery, such as an information recording apparatus, gate apparatus, nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (i.e. managing personal behavior or relationships or interactions between people, following rules or instructions) but for the recitation of generic computer components or other machinery performing otherwise manual tasks, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. 
allow the traveler to pass the gate apparatus if presence of the certification information of not having the pathogen is confirmed and expiration time indicated by the expiration time information of the certification information of not having the pathogen has not passed yet when the certification information of not having the pathogen or the expiration time information of the certification information of not having the pathogen is input, and prevent the traveler from passing the gate apparatus if presence of the certification information of not having the pathogen is not confirmed or expiration time indicated by the expiration time information of the certification information of not having the pathogen has already passed when the information is input; (claim 2) a gate apparatus configured to allow the traveler to pass the gate apparatus if presence of the certification information of vaccination is confirmed and expiration time indicated by the expiration time information of the certification information of vaccination has not passed yet when the certification information of vaccination or the expiration time information of the certification information of vaccination is input, and prevent the traveler from passing the gate apparatus if presence of the certification information of vaccination is not confirmed or expiration time indicated by the expiration time information of the certification information of vaccination has already passed when the information is input; (claim 3) a gate apparatus configured to check the traveler identification information against the certification information of not having the pathogen and the expiration time information of the certification information of not having the pathogen that correspond to the traveler identification information and are stored in the recording means, allow the traveler to pass the gate apparatus if presence of the certification information of not having the pathogen is confirmed and expiration time indicated by the expiration time information of the certification information of not having the pathogen has not passed yet when the traveler identification information is input, and prevent the traveler from passing the gate apparatus if presence of the certification information of not having the pathogen is not confirmed or expiration time indicated by the expiration time information of the certification information of not having the pathogen has already passed when the traveler identification information is input; (claim 4) a gate apparatus configured to check the traveler identification information against the certification information of vaccination and the expiration time information of the certification information of vaccination that correspond to the traveler identification information and are stored in the recording means, allow the traveler to pass the gate apparatus if prevent the traveler from passing the gate apparatus if presence of the certification information of vaccination is not confirmed or expiration time indicated by the expiration time information of the certification information of vaccination has already passed when the traveler identification information is input as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind (i.e. mental processes) but for the recitation of generic computer components / other machinery. That is, other than reciting a gate apparatus, nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, but for the generic computer / machinery as a tool language, checking in the context of this claim encompasses a user manually observing traveler identification and judging the pathogen / vaccination information that corresponds to the traveler identification; allowing / preventing in the context of this claim encompasses a user evaluating and judging whether vaccination / pathogen information satisfies passage rules and reaching an opinion regarding passage. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an observation, evaluation, judgment, opinion) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.
The mere recitation of generic computer components and other machinery as a tool (e.g. information recording apparatus, gate apparatus) does not take the claims out of methods of the organizing human activities / mental processes grouping. Accordingly, the claim(s) recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1-4 as a whole merely describe how to generally ‘apply’ the concepts of organizing human activities / mental processes in a computer environment.  The claimed computer components and other machinery (i.e. information recording apparatus, gate apparatus) are recited at a high-level of generality and are merely invoked as tools to perform existing manual processes.  Simply implementing the abstract idea on a generic / general-purpose computer, or using computers or other machinery merely in its ordinary capacity (i.e. a 
Next, the additional element of storing and its steps of a recording medium carried by a traveler, the recording medium configured to store certification information of not having a pathogen which proves that the traveler does not have a particular pathogen and expiration time information of the certification information of not having the pathogen; the information recording apparatus configured to store the certification information of not having the pathogen and the expiration time information of the certification information of not having the pathogen in the recording medium; a recording medium carried by a traveler, the recording medium configured to store certification information of vaccination which proves that the traveler has received a particular vaccine and expiration time information of the certification information of vaccination; the information recording apparatus configured to store the certification information of vaccination and the expiration time information of the certification information of vaccination in the recording medium; a recording medium carried by a traveler, the recording medium configured to store traveler identification information that identifies the traveler; recording means configured to store, in relation to the traveler identification information, certification information of not having a pathogen which proves that the traveler does not have a particular pathogen and expiration time information of the certification information of not having the pathogen; the information recording apparatus configured to store the certification information of not having the pathogen and the expiration time information of the certification information of not having the pathogen in the recording means in relation to the traveler identification information; recording means configured to store, in relation to the traveler identification information, certification information of vaccination which proves that the traveler has received a particular vaccine and expiration time information of the certification information of vaccination; and the information recording apparatus configured to store the certification information of vaccination and the expiration time information of the certification information of vaccination in the recording means in relation to the traveler identification information are recited at a high level of generality (i.e. as a general means of storing data 
Next, the additional element of acquiring and its steps of a gate apparatus configured to, when the traveler is passing the gate apparatus, acquire as input the certification information of not having the pathogen and the expiration time information of the certification information of not having the pathogen from the recording medium carried by the traveler; a gate apparatus configured to, when the traveler is passing the gate apparatus, acquire as input the certification information of vaccination and the expiration time information of the certification information of vaccination from the recording medium carried by the traveler; and a gate apparatus configured to, when the traveler is passing the gate apparatus, acquire as input the traveler identification information from the recording medium carried by the traveler; are recited at a high level of generality (i.e. as a general means of gathering data for subsequent allowing / preventing / checking), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the gate apparatus (other machinery in its ordinary capacity, see Applicant Specification ¶[0002]) is only being used as a tool in the acquiring, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding acquiring more than using computers / other machinery as a tool to perform an otherwise manual process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Next, the element of the certification information involving pathogens / vaccination in the limitations does no more than generally link the use of the judicial exception to a particular field of use (i.e. health), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components / other machinery (information recording apparatus, gate apparatus, recording medium, recording means); and adding high-level extra-solution activities (data gathering, data storage). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using information recording apparatus, gate apparatus with managing, issuing, checking, allowing, and preventing amounts to no more than mere instructions to ‘apply’ the exception using generic computers and other machinery in its ordinary capacity.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the storing are recited at a high level of generality (i.e. as a general means of storing data for subsequent checking / allowing / preventing), and amount to mere electronic record keeping / storing data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computers (i.e. recording medium, information recording apparatus, recording means) in these steps merely represents using a generic / general purpose computer as a tool, and are not indicative of an inventive concept.  See MPEP storing steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data storage) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs). See the Applicant’s specification ¶[0008], ¶[0013], ¶[0042], ¶[0047], ¶[0052] describing the additional element of storing certifications and traveler information at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the technical particulars of storing to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the acquiring are recited at a high level of generality (i.e. as a general means of gathering data for subsequent allowing / preventing / checking), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. gate apparatus) in these steps merely represents using other machinery in its ordinary capacity for other tasks, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these acquiring steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), electronically scanning or extracting data from a physical document (Content Extraction).See the background of the Applicant’s specification ¶[0002] describing a gate system checking the information in an information recording medium that the traveler presents (i.e. acquiring) as conventional. Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the element regarding pathogens / vaccination does no more than generally link 
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes ‘applied’ by generic / general purpose computers,  generally ‘applied’ to a field of use, and using general computer components in extra-solution capacities such as data gathering. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. when to grant access to an area based on a credential), that is tangentially associated with technology elements (e.g. computers, gate apparatus), rather than solving a technology-based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims do not improve the functioning of a gate itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer or device outside of a business use, i.e. using computers or other machinery as a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1-4, and further considering the addition of dependent claims 5-8. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claims 5-8: The wherein the recording medium is a passport represents an additional element, further limiting the recording medium by generally linking the invention to a field of use (i.e. international travel) and technology (i.e. integrated circuits), and is not indicative of a practical application or significantly more. See the Applicant’s specification ¶[0056], ¶[0078], describing the additional element of using a passport as the recording medium at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). Also note the background of US 2019/0190718 A1 to Wease et al. demonstrating the well-understood, routine, conventional nature of this additional element (Wease ¶[0002] details it is known to use passports that contain embedded microprocessor chips that contain information to authenticate passport holders). Hence, these features do not provide an inventive concept / significantly more.
Therefore claims 1-4, and the dependent claims 5-8 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-8 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2021/0327181 A1 to Klein et al. (with support in provisional application 63/013,119 filed 21 April 2020) in view of US patent application publication 2021/0358068 A1 to Boszczyk et al.
Claim 1:
	Klein, as shown, teaches the following:
A traveler control system comprising:
a recording medium carried by a traveler (Klein ¶[0012], ¶[0057], ¶[0060] details the user carrying a code on their device, passport with an embedded chip, RFID, or physical card),
With respect to the following: 
the recording medium configured to store certification information of not having a pathogen which proves that the traveler does not have a particular pathogen and expiration time information of the certification information of not having the pathogen;
Klein, as shown in ¶[0030], ¶[0035-38], ¶[0060] details a user’s medical information can be stored on the RFID / computing device / passport including pathogen antibody test results including recent negative pathogen / virus test results and results of vaccination (certification information); and presenting a time-limited unique code that provides the test results / vaccination status, suggesting but not explicitly stating storing the expiration time information of the certification information of not having the pathogen.  To the extent that Klein does not explicitly state this, Boszczyk teaches this remaining limitation, with a 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the recording medium is configured to store certification information of not having a pathogen which proves that the traveler does not have a particular pathogen and expiration time information of the certification information of not having the pathogen as taught by Boszczyk with the teachings of Klein, with the motivation that “reduces the likelihood of individuals coming into contact with another individual carrying a disease” (Boszczyk ¶[0071]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the recording medium is configured to store certification information of not having a pathogen which proves that the traveler does not have a particular pathogen and expiration time information of the certification information of not having the pathogen as taught by Boszczyk in the system of Klein, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Boszczyk (of Klein in view of Boszczyk) also teaches the following:
an information recording apparatus managed by an administrator of certification information of not having the pathogen who has authority to issue the certification information of not having the pathogen and the expiration time information, the information recording apparatus configured to store the certification information of not having the pathogen and the expiration time information of the certification information of not having the pathogen in the recording medium (Boszczyk ¶[0019], ¶[0025], ¶[0113], claim 1, claim 3, claim 5 details the server managed by an ID service provider issuing the verified health pass and transmitting it onto the mobile device, based on infection status / vaccination history, and programming the health pass to expire after a predetermined time limit with respect to a health status); and
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Klein (in view of Boszczyk, applying that the certification information is programmed to include the expiration time information per Boszczyk above) also teaches the following:
a gate apparatus (Klein ¶[0031], ¶[0046] details a point of entry gatekeeper device and a physical turnstile) configured to, when the traveler is passing the gate apparatus, 
acquire as input the certification information of not having the pathogen and the expiration time information of the certification information of not having the pathogen from the recording medium carried by the traveler (Klein ¶[0030-31], ¶[0046] details scanning the time-limited QR code at the point of entry), 
allow the traveler to pass the gate apparatus if presence of the certification information of not having the pathogen is confirmed and expiration time indicated 
prevent the traveler from passing the gate apparatus if presence of the certification information of not having the pathogen is not confirmed or expiration time indicated by the expiration time information of the certification information of not having the pathogen has already passed when the information is input (Klein Figure 1, ¶[0012], ¶[0030-31], ¶[0036], ¶[0054] details denying the traveler to pass the gatekeeper device when the test status regarding the pathogens (certificate information programmed with expiration time information as per Boszczyk above) is not verified or not valid).
Claim 2:
	Klein, as shown, teaches the following:
A traveler control system comprising:
a recording medium carried by a traveler (Klein ¶[0012], ¶[0057], ¶[0060] details the user carrying a code on their device, passport with an embedded chip, RFID, or physical card), 
With respect to the following:
the recording medium configured to store certification information of vaccination which proves that the traveler has received a particular vaccine and expiration time information of the certification information of vaccination;

It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the recording medium configured to store certification information of vaccination which proves that the traveler has received a particular vaccine and expiration time information of the certification information of vaccination as taught by Boszczyk with the teachings of Klein, with the motivation that “reduces the likelihood of individuals coming into contact with another individual carrying a disease” (Boszczyk ¶[0071]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the recording medium configured to store certification information of vaccination which proves that the traveler has received a particular vaccine and expiration time information of the certification information of vaccination as taught by Boszczyk in the system of Klein, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Boszczyk (of Klein in view of Boszczyk) also teaches the following:
an information recording apparatus managed by an administrator of certification information of vaccination who has authority to issue the certification information of vaccination and the expiration time information, the information recording apparatus configured to store the certification information of vaccination and the expiration time information of the certification information of vaccination in the recording medium 
Klein (in view of Boszczyk, applying that the certification information is programmed to include the expiration time information per Boszczyk above) also teaches the following:
a gate apparatus (Klein ¶[0031], ¶[0046] details a point of entry gatekeeper device and a physical turnstile) configured to, when the traveler is passing the gate apparatus, 
acquire as input the certification information of vaccination and the expiration time information of the certification information of vaccination from the recording medium carried by the traveler (Klein ¶[0023], ¶[0030-31], ¶[0038], ¶[0046] details scanning the time-limited QR code at the point of entry gatekeeper device to convey the user’s vaccination against pathogens), 
allow the traveler to pass the gate apparatus if presence of the certification information of vaccination is confirmed and expiration time indicated by the expiration time information of the certification information of vaccination has not passed yet when the certification information of vaccination or the expiration time information of the certification information of vaccination is input (Klein ¶[0030-31], ¶[0038], ¶[0054] details presenting the time-limited QR code at the point of entry gatekeeper device to show the vaccination status (certificate information programmed with expiration time information as per Boszczyk above) and requiring recent vaccination to determine available passthrough at the point of entry, and the gatekeeper device allowing when conditions are met, i.e. confirmed and not passed expiration time), and 
prevent the traveler from passing the gate apparatus if presence of the certification information of vaccination is not confirmed or expiration time indicated by the expiration time information of the certification information of vaccination has already passed when the information is input (Klein ¶[0030-31], 
Claim 3:
Klein, as shown, teaches the following:
A traveler control system comprising:
a recording medium carried by a traveler (Klein ¶[0012], ¶[0057], ¶[0060] details the user carrying a code on their device, passport with an embedded chip, RFID, or physical card), 
the recording medium configured to store traveler identification information that identifies the traveler (Klein ¶[0050], ¶[0057-58], ¶[0060] details the carried passport / RFID card / chip / user mobile device that identifies a traveler entering an airport point of entry);
With respect to the following:
recording means configured to store, in relation to the traveler identification information, certification information of not having a pathogen which proves that the traveler does not have a particular pathogen and expiration time information of the certification information of not having the pathogen;
Klein, as shown in ¶[0027-29], ¶[0036], ¶[0050], ¶[0060] details storing in a server certification information regarding test results regarding pathogen presence matched with a traveler identifier (e.g. name, phone number, social security, SIM number, passport number, picture), but does not explicitly state that the pathogen test result health information also includes expiration time information of the certification information of not having the pathogen.  However, Boszczyk teaches this limitation storing verified health pass data including the presence of an antigen / presence of a specific disease or infection status is negative (i.e. not having a pathogen), and the health pass is programmed such that it expires after a predefined time limit with respect to the health status, and health pass data is linked to the user identity (Boszczyk ¶[0018-20], ¶[0023-28], ¶[0031], claim 3, claim 5).
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
an information recording apparatus managed by an administrator of certification information of not having the pathogen who has authority to issue the certification information of not having the pathogen and the expiration time information, the information recording apparatus configured to store the certification information of not having the pathogen and the expiration time information of the certification information of not having the pathogen in the recording means in relation to the traveler identification information; and
Klein, as shown in ¶[0023], ¶[0026-28], ¶[0060] details the safe entry verification system coordinating with government agencies and testing facilities to maintain a database (recording means) that includes pathogen test results and medical information (issued certifications) linked to user identification, but does not explicitly state the authority to issue and storing the certification expiration time information of not having the pathogen.  However, Boszczyk teaches this remaining limitation, with the service storing a verified health pass based on an infection status / vaccination history (issued 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include authority to issue the expiration time information, and storing the certification information of not having the pathogen and the expiration time information of the certification information of not having the pathogen as taught by Boszczyk with the teachings of Klein (in view of Boszczyk), with the motivation that “reduces the likelihood of individuals coming into contact with another individual carrying a disease” (Boszczyk ¶[0071]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include authority to issue the expiration time information, and storing the certification information of not having the pathogen and the expiration time information of the certification information of not having the pathogen as taught by Boszczyk in the system of Klein (in view of Boszczyk), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Klein (in view of Boszczyk, applying that applying that the certification information is programmed with the expiration time information per Boszczyk above) also teaches the following:
a gate apparatus (Klein ¶[0031], ¶[0046] details a point of entry gatekeeper device and a physical turnstile) configured to, when the traveler is passing the gate apparatus, 
acquire as input the traveler identification information from the recording medium carried by the traveler (Klein ¶[0057], ¶[0060] acquiring information from the user’s device such as an RFID chip / passport / mobile device / phone number / biometric at an airport that identifies the user), 
check the traveler identification information against the certification information of not having the pathogen and the expiration time information of the certification information of not having the pathogen that correspond to the traveler 
allow the traveler to pass the gate apparatus if presence of the certification information of not having the pathogen is confirmed and expiration time indicated by the expiration time information of the certification information of not having the pathogen has not passed yet when the traveler identification information is input (Klein ¶[0057], ¶[0060] details using traveler identification to retrieve the test results / vaccination history (certificate information, programmed with expiration time information as per Boszczyk above), and ¶[0012], ¶[0030-31], ¶[0036], ¶[0054] details allowing the traveler to pass the gatekeeper device when the test status regarding the pathogens is verified and the criteria is met (e.g. test was completed with the most recent predetermined number of hours/days/weeks/months/years), and 
prevent the traveler from passing the gate apparatus if presence of the certification information of not having the pathogen is not confirmed or expiration time indicated by the expiration time information of the certification information of not having the pathogen has already passed when the traveler identification information is input (Klein ¶[0057], ¶[0060] details using traveler identification to retrieve test results / vaccination history (certificate information, programmed with expiration time information as per Boszczyk above), and Figure 1, ¶[0012], ¶[0030-31], ¶[0036], claims 3-4 details denying the traveler to pass the gatekeeper device when the test status regarding the pathogens is not verified or not valid).
Claim 4:
	Klein, as shown, teaches the following:
A traveler control system comprising:
a recording medium carried by a traveler (Klein ¶[0012], ¶[0057], ¶[0060] details the user carrying a code on their device, passport with an embedded chip, RFID, or physical card), 
the recording medium configured to store traveler identification information that identifies the traveler (Klein ¶[0050], ¶[0057-58], ¶[0060] details the carried passport / RFID card / chip / user mobile device that identifies a traveler entering an airport point of entry);
With respect to the following:
recording means configured to store, in relation to the traveler identification information, certification information of vaccination which proves that the traveler has received a particular vaccine and expiration time information of the certification information of vaccination;
Klein, as shown in ¶[0023], ¶[0027-29], ¶[0038], ¶[0050], ¶[0060] details storing in a server certification information regarding test results and vaccination with a traveler identifier (e.g. name, phone number, social security, SIM number, passport number, picture), but does not explicitly state that the vaccination health information also includes expiration time information of the certification information of vaccination.  However, Boszczyk teaches this limitation storing verified health pass data including vaccination history, and the health pass is programmed such that it expires after a predefined time limit with respect to the health status, and linked to the user identity (Boszczyk ¶[0017-20], ¶[0023], ¶[0028], ¶[0031], claim 3, claim 5).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a recording means configured to store, in relation to the traveler identification information, certification information of vaccination which proves that the traveler has received a particular vaccine and expiration time information of the certification information of vaccination as taught by Boszczyk with the teachings of Klein, with the motivation that “reduces the likelihood of individuals coming into contact with another individual carrying a disease” (Boszczyk ¶[0071]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the recording means configured to store, in relation to the traveler identification information, certification information of vaccination which proves that the traveler has received a particular vaccine and expiration time information of the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
an information recording apparatus managed by an administrator of certification information of vaccination who has authority to issue the certification information of vaccination and the expiration time information, the information recording apparatus configured to store the certification information of vaccination and the expiration time information of the certification information of vaccination in the recording means in relation to the traveler identification information; and
Klein, as shown in ¶[0023], ¶[0026-28], ¶[0060] details the safe entry verification system coordinating with government agencies and testing facilities to maintain a database (recording means) that includes test results, vaccination, and medical information (issued certifications) linked to user identification, but does not explicitly state the authority to issue and storing the certification expiration time information of vaccination.  However, Boszczyk teaches this remaining limitation, with the service storing a verified health pass based on a vaccination history (issued certification) linked to the user, and also programming the health pass to expire after a predetermined time limit with respect to a health status, i.e. authority to issue expiration time information and storing the expiration time information of the certification information of vaccination (Boszczyk Fig 2, ¶[0018-19], ¶[0026-28], ¶[0098], claim 3, claim 5).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include authority to issue the expiration time information, and storing the certification information of vaccination and the expiration time information of vaccination as taught by Boszczyk with the teachings of Klein (in view of Boszczyk), with the motivation that “reduces the likelihood of individuals coming into contact with another individual carrying a disease” (Boszczyk ¶[0071]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include authority to issue the expiration time information, and storing the certification information of vaccination and the expiration time KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Klein (in view of Boszczyk, applying that applying that the certification information is programmed with the expiration time information per Boszczyk above) also teaches the following:
a gate apparatus (Klein ¶[0031], ¶[0046] details a point of entry gatekeeper device and a physical turnstile) configured to, when the traveler is passing the gate apparatus, 
acquire as input the traveler identification information from the recording medium carried by the traveler (Klein ¶[0057], ¶[0060] acquiring information from the user’s device such as an RFID chip / passport / mobile device / phone number / biometric at an airport that identifies the user), 
check the traveler identification information against the certification information of vaccination and the expiration time information of the certification information of vaccination that correspond to the traveler identification information and are stored in the recording means (Klein ¶[0023], ¶[0057], ¶[0060] details obtaining linked test results and vaccination history (certificate information programmed with expiration time information as per Boszczyk above) and medical data stored in the cloud / other location using the identifying information from the RFID chip / passport / mobile device / phone number / biometric of the user), 
allow the traveler to pass the gate apparatus if presence of the certification information of vaccination is confirmed and expiration time indicated by the expiration time information of the certification information of vaccination has not passed yet when the traveler identification information is input (Klein ¶[0023], ¶[0057], ¶[0060] details using traveler identification to retrieve the test results / vaccination history (certificate information programmed with expiration time information as per Boszczyk above), and ¶[0030-31], ¶[0038], ¶[0054] details 
prevent the traveler from passing the gate apparatus if presence of the certification information of vaccination is not confirmed or expiration time indicated by the expiration time information of the certification information of vaccination has already passed when the traveler identification information is input (Klein ¶[0057], ¶[0060] details using traveler identification to retrieve test results / vaccination history (certificate information programmed with expiration time information as per Boszczyk above), and Figure 1, ¶[0012], ¶[0030-31], ¶[0038], ¶[0054], claim 5 details denying the traveler to pass the gatekeeper device when the recent vaccination requirement is not verified or not valid).
Claim 5:
	Klein in view of Boszczyk, as shown above, teach the limitations of claim 1.  Klein also teaches the following:
wherein the recording medium is a passport (Klein ¶[0057], ¶[0060] details the traveler carrying a passport that can store the medical information or be linked to another location in the cloud with the medical information).
Claim 6:
	Klein in view of Boszczyk, as shown above, teach the limitations of claim 2.  Klein also teaches the following:
wherein the recording medium is a passport (Klein ¶[0057], ¶[0060] details the traveler carrying a passport that can store the medical information or be linked to another location in the cloud with the medical information).
Claim 7:
	Klein in view of Boszczyk, as shown above, teach the limitations of claim 3.  Klein also teaches the following:
wherein the recording medium is a passport (Klein ¶[0057], ¶[0060] details the traveler carrying a passport that can store the medical information or be linked to another location in the cloud with the medical information).
Claim 8:
	Klein in view of Boszczyk, as shown above, teach the limitations of claim 4.  Klein also teaches the following:
wherein the recording medium is a passport (Klein ¶[0057], ¶[0060] details the traveler carrying a passport that can store the medical information or be linked to another location in the cloud with the medical information).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Travel Vaccines Enter the Digital Age: Creating a Virtual Immunization Record”, The American journal of tropical medicine and hygiene vol. 94,3 (2016) p. 485-488 to Wilson et al. (2016) details using mobile devices with certificates for vaccination validation at border crossing.
“How Covid-19 is changing border control”, ICMPD Expert Voice Series (16 April 2020) to Erzen et al. details integrating medical records into passports with biometric data for travel across countries to be read at borders and e-gates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628